DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-14 filed 1/11/21 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1-2 are directed to a method, and claims 3-14 are drawn to a system, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 1 and 3 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or virtual markets with product pickup, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions, or a mental process: 
 	Independent claim 1 recites:
providing… that is accessible to a user by the Internet and is configured to display to a user at least one retail good in a plurality of views;
providing a retail/warehouse hybrid procurement center that may be designated by said user and is a retail store in its exterior façade and location with an interior structured as a warehouse with no retail qualities associated therewith;
processing a user grocery store order placed… by transmitting said order from said user to a retail/warehouse hybrid procurement center designated by said user where grocery orders are fulfilled at said retail/warehouse hybrid procurement center, said retail/warehouse hybrid procurement center being a retail store in its exterior facade and location with an interior structured as a warehouse with no retail qualities associated therewith;
fulfilling said order at said retail/warehouse hybrid procurement center;
delivering said orders to a pick-up bay portion of said retail/warehouse hybrid procurement center where said orders are picked up by said user al a checkout bay portion of said retail/warehouse hybrid procurement center.
fulfilling said order at said retail/warehouse hybrid procurement center.
Independent claim 3 recites:
… configured… for a user to order and purchase retail goods… configured to display to said user at least one retail good in a plurality of views;
…configured to receive said order of said user…;
and a retail/warehouse hybrid procurement center, said retail/warehouse hybrid procurement center comprising:
a fulfillment warehouse…;
a pick-up bay, said pick-up bay comprising at least one checkout bay for said user;
wherein said retail/warehouse hybrid procurement center is a retail store in is exterior facade and location with an interior structured as a warehouse with no retail qualities associated therewith;
wherein said retail goods are collected to fulfill said order in said fulfillment warehouse;
wherein said collected retail goods are provided to said user when said user is in said pickup bay.
According to the MPEP 2106.04(a)(2), "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Clearly, product pickup falls under sales activities or behaviors, therefore commercial or legal interactions. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of product pickup using generally recited computer elements such as an Internet-based market interface, a computer network, a first computer, and second computer. These additional elements of an Internet-based market interface, a computer network, a first computer, and second computer in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the advertising in mapping services. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions subgrouping of Certain Methods of Organizing Human Activity grouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an Internet-based market interface, a computer network, a first computer, and second computer to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 2, the claims are directed to limitations which serve to limit by storing and categorizing information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 4, the claims are directed to limitations which serve to limit by a three-dimensional image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 5, the claims are directed to limitations which serve to limit by a help desk. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 6, the claims are directed to limitations which serve to limit by a private aisle. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 7, the claims are directed to limitations which serve to limit by pre-assembled packages. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 8, the claims are directed to limitations which serve to limit by a scanner. Although the claims recite a generally recited scanner, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 9, the claims are directed to limitations which serve to limit by temperature controlled storage facilities. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 10, the claims are directed to limitations which serve to limit by a gas pump. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 11, the claims are directed to limitations which serve to limit by a loading dock. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 12, the claims are directed to limitations which serve to limit by an automated storage and retrieval system. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 13, the claims are directed to limitations which serve to limit by a shopping cart. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 14, the claims are directed to limitations which serve to limit by placing goods in the shopping cart. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of virtual markets with product pickup, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 13 should be been renumbered 14 as there are two claim 13’s presently.
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
7. 	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8. 	Independent claims 1 and 3 recite: “… is a retail store in its exterior façade and location” and “… with an interior structured as a warehouse”  are both terminologies that are indefinite as we do not know what a retail façade actually looks like and we don’t know what a warehouse actually looks like. Dependent claims 2 and 4-14 are rejected upon the same rationale.  
Double Patenting
9. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being anticipated by both claims 1-4 of US Patent 9,633,384 and claims 1, 2, 4, 5, 8-10, and 16-24 of US Patent 9,734,524. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims in 9,633,384 and 9,734,524 recite the same exact limitations with more additional information, meaning the patents are more detailed than the current application. 
Most of the claim language is identical instead of a few instances: In US 9,633,384 they use a three-dimensional virtual supermarket interface instead of the presently used Internet-based market interface. The only difference in US 9,633,384 is that the user can browse, search, and manipulate a grocery store item in a plurality of views for purchase and order, wherein said manipulation can comprise changing between a front, a rear, and a side view of said grocery store items, as well as loading said order said user’s vehicle after said user has confirmed payment for said order.
Again, in US 9,734,524, they use a three-dimensional virtual supermarket interface instead of the presently used Internet-based market interface. They also use a first computer, second computer, and computer network. The only difference in US 9,734,524 is that the user can browse, search, and manipulate a retail good in a plurality of views, wherein said manipulation can comprise changing between a front, a rear, and a side view of said retail good; configured to receive said user placed on said Internet-based three-dimensional virtual supermarket interface; a fulfillment warehouse including said second computer; loading said order said user’s vehicle after said user has confirmed payment for said order.
US Patent 9,633,384 recites the following:
providing an Internet-based three-dimensional virtual supermarket interface accessible to a user by the Internet through which user can browse, search, and manipulate a grocery store item in a plurality of views for purchase and order, wherein said manipulation can comprise changing between a front, a rear, and a side view of said grocery store items; 
processing a user grocery store order placed on said Internet-based market three-dimensional virtual supermarket interface by transmitting said order from said user to a retail/warehouse hybrid procurement center designated by said user where grocery orders are fulfilled at said retail/warehouse hybrid procurement center, said retail/warehouse hybrid procurement center being a retail store in its exterior facade and location with an interior structured as a warehouse with no retail qualities associated therewith;
delivering said orders to a pick-up bay portion of said retail/warehouse hybrid procurement center where said orders are picked up by said user at a checkout bay portion of said retail/warehouse hybrid procurement center;
loading said order said user’s vehicle after said user has confirmed payment for said order.
US Patent 9,734,524 recites the following:
a computer network including:
a first computer configured to display an Internet-based three-dimensional virtual supermarket interface for a user to order and purchase retail goods using said first computer, said Internet-based three-dimensional virtual supermarket interface enabling said user to browse, search, and manipulate a retail good in a plurality of views, wherein said manipulation can comprise changing between a front, a rear, and a side view of said retail good;
a second computer configured to receive said user placed on said Internet-based three-dimensional virtual supermarket interface;
a retail/warehouse hybrid procurement center, said retail/warehouse hybrid procurement center comprising:
a fulfillment warehouse including said second computer;
 a pick-up bay, said pick-up bay comprising at least one checkout bay that comprises an indicating system configured to quickly indicate to said user the availability of said at least one checkout bay for said user;
wherein said retail/warehouse hybrid procurement center being a retail store in its exterior facade and location with an interior structured as a warehouse with no retail qualities associated therewith;
delivering said orders to a pick-up bay portion of said retail/warehouse hybrid procurement center where said orders are picked up by said user at a checkout bay portion of said retail/warehouse hybrid procurement center;
loading said order said user’s vehicle after said user has confirmed payment for said order.
Current application 17/146032 recites the following:
providing an Internet-based market interface that is accessible to a user by the Internet and is configured to display to a user at least one retail good in a plurality of views;
providing a retail/warehouse hybrid procurement center that may be designated by said user and is a retail store in its exterior façade and location with an interior structured as a warehouse with no retail qualities associated therewith;
processing a user grocery store order placed on said Internet-based market interface by transmitting said order from said user to a retail/warehouse hybrid procurement center designated by said user where grocery orders are fulfilled at said retail/warehouse hybrid procurement center, said retail/warehouse hybrid procurement center being a retail store in its exterior facade and location with an interior structured as a warehouse with no retail qualities associated therewith;
fulfilling said order at said retail/warehouse hybrid procurement center;
delivering said orders to a pick-up bay portion of said retail/warehouse hybrid procurement center where said orders are picked up by said user al a checkout bay portion of said retail/warehouse hybrid procurement center.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
12.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. 	Claims 1-5 and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franco (7,257,552) in view of Saigh et al (2007/0187183) and Stevens et al (2005/0149226).
Re Claim 1: Franco discloses: 
providing an Internet-based market interface that is accessible to a user by the Internet and is configured to display to a user at least one retail good in a plurality of views (see Order Aggregation in Abstract, Internet based systems/methods for order aggregation in Field of Invention, see PDIM 216 provides user interface in Figs. 11A-B);
processing a user grocery store order placed on said Internet-based market interface by transmitting said order from said user to a retail/warehouse hybrid procurement center designated by said user where grocery orders are fulfilled at said retail/warehouse hybrid procurement center (see Abstract, items purchased are aggregated at consumer selected Order Aggregation Site (OAS) where consumers can pick up aggregated orders).
However, Franco fails to disclose pick-up bays. Meanwhile, Saigh discloses:
delivering said orders to a pick-up bay portion of said retail/warehouse hybrid procurement center where said orders are picked up by said user al a checkout bay portion of said retail/warehouse hybrid procurement center (see [0060-0061, 0168] and Fig. 30, 31 discloses warehouse club having semi-circular pick-up bays]). 
From the teaching of Saigh, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of pick-up bays in order "… for delivery of classified goods and serviced items through a vehicle drive-thru facility… (see Saigh Abstract).”
	However, Saigh and Franco fails to explicitly disclose the retail/warehouse hybrid procurement center. Meanwhile, Stevens discloses:
providing a retail/warehouse hybrid procurement center that may be designated by said user and is a retail store in its exterior façade and location with an interior structured as a warehouse with no retail qualities associated therewith (see Fig. 6, [0004, 0018, 0022] disclose a hybrid retail/warehouse system);
fulfilling said order at said retail/warehouse hybrid procurement center (see [0089] facility 605 can take orders).
From the teaching of Stevens, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of pick-up bays with Stevens’s disclosure of a hybrid procurement center in order "… to minimize a picking area… (see Stevens Abstract)."
Re Claim 2 : However, Franco fails to disclose the following. Meanwhile, Saigh discloses further comprising: storing and categorizing information regarding products used by said user in the home by scanning the information of used products with a product scanner and transmitting said information to said market interface (see [0075] discloses scanners, [0133] discloses replenishment and stocking items by scanners, [0146] discloses scanning so it continually stores a listing of needed products and services which may be need to be ordered upon next visit to facility). From the teaching of Saigh, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of scanning in order "… for delivery of classified goods and serviced items through a vehicle drive-thru facility… (see Saigh Abstract).”
Re Claim 3: Franco discloses comprising: 
a computer network including (see col.11, lines 40-44 VIMS is computerized system):
a first computer configured to display an Internet-based market interface for a user to order and purchase retail goods using said first computer, said Internet-based market interface being configured to display to said user at least one retail good in a plurality of views (see Order Aggregation in Abstract, Internet based systems/methods for order aggregation in Field of Invention, see PDIM 216 provides user interface in Figs. 11A-B); and
a second computer configured to receive said order of said user placed on said Internet-based market interface (see Abstract, items purchased are aggregated at consumer selected Order Aggregation Site (OAS) where consumers can pick up aggregated orders); 
However, Franco fails to disclose pick-up bays. Meanwhile, Saigh discloses:
a pick-up bay, said pick-up bay comprising at least one checkout bay for said user (see Figs. 10a-10b, 11a-11b, 12a-12b discloses pick-up bays, [0113] discloses POS, or point of sale ability, [0135] discloses point of sale system, [0142-0144] disclose interactive point of sale);
wherein said collected retail goods are provided to said user when said user is in said pickup bay (see [0060-0061, 0168] and Fig. 30, 31 discloses warehouse club having semi-circular pick-up bays]). 
From the teaching of Saigh, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of pick-up bays in order "… for delivery of classified goods and serviced items through a vehicle drive-thru facility… (see Saigh Abstract).”
However, Saigh and Franco fails to explicitly disclose the retail/warehouse hybrid procurement center. Meanwhile, Stevens discloses:
and a retail/warehouse hybrid procurement center, said retail/warehouse hybrid procurement center comprising:
a fulfillment warehouse including said second computer, wherein said retail goods are collected to fulfill said order in said fulfillment warehouse (see [0089] facility 605 can take orders); 
wherein said retail/warehouse hybrid procurement center is a retail store in is exterior facade and location with an interior structured as a warehouse with no retail qualities associated therewith (see Fig. 6, [0004, 0018, 0022] disclose a hybrid retail/warehouse system); 
From the teaching of Stevens, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of pick-up bays with Stevens’s disclosure of a hybrid procurement center in order "… to minimize a picking area… (see Stevens Abstract)."
Re Claim 4: However, Franco fails to disclose the following. Meanwhile, Saigh discloses wherein said market interface display includes a three-dimensional image of a traditional retail market (see [0124, 0204, 0207] discloses three-dimensional view). From the teaching of Saigh, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of three-dimensional view in order "… for delivery of classified goods and serviced items through a vehicle drive-thru facility… (see Saigh Abstract).” 
Re Claim 5: However, Franco and Saigh fail to disclose the following. Meanwhile, Stevens discloses wherein said Internet-based market interface is coupled with a help desk with real time chat (see [0141, 0145] discloses customer service/help desk). From the teaching of Stevens, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of pick-up bays with Stevens’s disclosure of help desk in order "… to minimize a picking area… (see Stevens Abstract)."
Re Claim 8: However, Franco fails to disclose the following. Meanwhile, Saigh discloses further comprising: a product scanner configured to categorize and store information regarding products used by said user and to transfer said stored formation to said first computer (see [0075] discloses scanners, [0133] discloses replenishment and stocking items by scanners, [0146] discloses scanning so it continually stores a listing of needed products and services which may be need to be ordered upon next visit to facility). From the teaching of Saigh, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of scanning in order "… for delivery of classified goods and serviced items through a vehicle drive-thru facility… (see Saigh Abstract).” 
Re Claim 9: Franco discloses a first storage facility which is temperature controlled; and a second storage facility which is net temperature controlled (see col.17, lines 46-48, Fig. 4, see col.22, lines 1-5).
Re Claim 10: Franco discloses wherein said pick-up bay includes a gas pump (see Fig. 25D gas station 2529).
Re Claim 11: Franco discloses further comprising: at least one loading dock configured to facilitate the loading and unloading of material from transportation vehicles (see Fig. 4 trauck loading dock 410).
Re Claim 12: However, Franco fails to disclose the following. Meanwhile, Saigh discloses further comprising: an automated storage and retrieval system configured to store materials and to retrieve said materials after storage (see [0137] Automatic Storage and Retrieval System). From the teaching of Saigh, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of an automated storage and retrieval system in order "… for delivery of classified goods and serviced items through a vehicle drive-thru facility… (see Saigh Abstract).” 
14. 	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franco (7,257,552) in view of Saigh et al (2007/0187183) and Stevens et al (2005/0149226), in further view of Borders et al (2007/0174144).
Re Claim 6: However, Franco, Saigh, and Stevens fail to disclose a private aisle. Meanwhile, Borders discloses wherein said Internet-based market interface contains a private aisle containing personalized information on a variety of said user’s retail preferences (see [0079] discloses private information, [0190] discloses personalized customer preferences). From the teaching of Borders, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of pick-up bays with Stevens’s disclosure of retail/warehouse hybrid procurement center and Borders’s disclosure of personalized information in order “… for effecting electronic commerce… (see Borders Abstract).”
15. 	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franco (7,257,552) in view of Saigh et al (2007/0187183) and Stevens et al (2005/0149226), in further view of Carpenter et al (2004/0205003).
Re Claim 7: However, Franco, Saigh, and Stevens fail to disclose the following. Meanwhile, Carpenter discloses wherein said user can order pre-assembled packages of groceries on said market interface as said order (see [0003] discloses items pre-selected in special pack offer, [0004] discloses pre-bundled items or pre-selected bundle). From the teaching of Carpenter, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of pick-up bays with Stevens’s disclosure of retail/warehouse hybrid procurement center and Carpenter’s disclosure of pre-assembled packages in order “… of selling a virtual bundle of items to a consumer… (see Carpenter Abstract).”
16. 	Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franco (7,257,552) in view of Saigh et al (2007/0187183) and Stevens et al (2005/0149226), in further view of Bared (2003/0177072).
Re Claim 13: However, Franco, Saigh, and Stevens fail to disclose the following. Meanwhile, Bared discloses wherein said internet-based market interlace is configured to display to said user a shopping cart (see [0036-0038] shopping cart screen, [0066] online shopping cart, [0068] virtual shopping cart total). From the teaching of Bared, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of pick-up bays with Stevens’s disclosure of retail/warehouse hybrid procurement center and Bared’s disclosure of virtual shopping carts in order “… for providing drive-through customer pick-up of grocery orders at multiple remote locations as selected by the customer (see Bared Abstract).”
Re Claim 14: However, Franco, Saigh, and Stevens fail to disclose the following. Meanwhile, Bared discloses wherein said user may place retail goods into said shopping cart (see [0036-0038] shopping cart screen, [0066] online shopping cart, [0068] virtual shopping cart total). From the teaching of Bared, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Franco’s consumer products distribution system with Saigh’s disclosure of pick-up bays with Stevens’s disclosure of retail/warehouse hybrid procurement center and Bared’s disclosure of virtual shopping carts in order “… for providing drive-through customer pick-up of grocery orders at multiple remote locations as selected by the customer (see Bared Abstract).”
Conclusion
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stockberger (New Mexico entrepreneurs hope shoppers will choose AutoCart option, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     
/Fawaad Haider/
Examiner, Art Unit 3687 

/VICTORIA E. FRUNZI/             Primary Examiner, Art Unit 3688                                                                                                                                                                                           
9/28/2022